The Chief Justice
delivered the opinion of the Court:
A motion is filed to dismiss this appeal on the ground that no appeal lies from a judgment recovered in the court in special term upon the report of the Auditor filed in that court in accordance with an order of reference under rule 80 of this court. That rule provides that where a verdict is rendered in the court in special term against an administrator, reference may be had to the Auditor for the purpose *99of ascertaining the assets; and that the court shall render a judgment for the amount reported by the Auditor.
The assumption of the plaintiff in this motion is that no appeal lies from the judgment rendered upon such report. We think that an appeal lies from á judgment so rendered as from any other judgment rendered by the court in special term. The same law which provides for appeals frOm judgments recovered in the court in special term generally, affects this case and authorizes an appeal.

The motion will therefore be overruled.